Citation Nr: 0926778	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-40 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 30 percent for 
asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1999 to October 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for left knee and respiratory 
disabilities, each rated 10 percent, effective October 12, 
2003 (the day after discharge from active duty).  A September 
2004 rating decision increased the rating for asthmatic 
bronchitis to 30 percent, also effective October 12, 2003.  
In May and July 2008, the Board received additional pertinent 
evidence.  In September 2008, these matters were remanded for 
further development.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee 
disability has been manifested by slight instability; 
arthritis (confirmed by X-ray) with painful motion and/or 
compensable limitation of flexion or extension are not shown.

2.  Throughout the appeal period, the Veteran's asthmatic 
bronchitis is shown to have required daily inhalational 
therapy; at no time during the period has it been manifested 
by FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
Veteran's service connected left knee disability.  38 
U.S.C.A.§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes), 5003, 
5010, 5257, 5260, 5261 (2008).

2.  A rating in excess of 30 percent is not warranted for the 
Veteran's asthmatic bronchitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.97, Diagnostic Code 
(Code) 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

As was noted, this appeal is from the initial ratings 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A September 2004 statement of the case (SOC), and 
subsequent supplemental SOCs provided notice on the 
"downstream" issue of an increased initial rating, and 
readjudicated the matters after the Veteran had opportunity 
to respond.  She has not alleged that she is prejudiced by a 
notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 
(2008).
Regarding VA's duty to assist, to the extent possible, all 
available pertinent medical evidence identified by the 
Veteran has been obtained.  Notably, pursuant to the Board's 
remand, an October 2008 letter asked the Veteran to provide 
releases for any pertinent outstanding treatment records, 
particularly records from Dr. D.R. and the Sports and Spine 
rehabilitation clinic.  She did not respond.  Consequently a 
decision on the merits of the claim must be made without the 
benefit of such records.  Notably, the Court has held that, 
"[t]he duty to assist is not always a one-way street.  If a 
[V]eteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  She was afforded 
VA examinations in March 2004, June 2005, September 2007 and 
(also pursuant to the September 2008 Board remand) in January 
2009.  VA's duty to assist her in the development of facts 
pertinent to her claim is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a case (as here) involving the initial rating assigned 
with a grant of service connection, the possibility of 
"staged" ratings for separate periods of time, based on 
facts found, should be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the criteria for the 10 percent and 
30 percent ratings currently assigned encompass the greatest 
degree of severity of the Veteran's left knee disability and 
asthmatic bronchitis shown at any time during the appeal 
period, the Board finds that "staged" ratings are not 
warranted.

Left knee rating:

The Veteran's service treatment records (STRs) note that in 
2002 she was seen with complaints of left knee pain and 
swelling; she was given a knee brace.  A MRI showed a 
meniscus tear and she underwent a knee arthroscopy (which was 
noted to be of no benefit) in June 2003.  

On March 2004 VA examination, the Veteran reported that 
because of her knee disability she walked slower and was 
unable to run.  Physical examination revealed that she wore a 
brace on her left knee.  She exhibited a slight limp of the 
left leg.  She had tenderness all the way around the left 
knee, most pronounced laterally and inferiorly.  There was no 
fluid.  There was moderate crepitus with flexion, and slight 
laxity with valgus compression.  Range of motion was normal.  
There was slight pain on flexion.  There was no additional 
limitation following repetitive use.  She did not experience 
flare-ups.  There was slight instability of the knee.  X-ray 
of the left knee was normal.  The impression was chronic pain 
left knee with status postoperative repair or removal of the 
medial meniscus tear in 2002 without benefit with continued 
knee pain, moderate disability, slight progression.

On June 2005 VA examination, the Veteran reported that she 
has constant sharp pain laterally; however her knee never 
swelled.  She indicated that her pain was aggravated by 
walking the stairs or sitting long periods of time.  She 
reported that she wears her left knee brace everyday.  She 
was currently a student, and walking from class to class did 
not really aggravate her left knee.  Physical examination of 
the left knee revealed that there was no deformity, swelling, 
or palpable tenderness.  Range of motion revealed flexion to 
130 degrees (with a minus 10 degrees secondary to pain); 
extension was to 0 degrees; medial and lateral collateral 
ligaments were stable; and the anterior posterior cruciate 
ligament and medial and lateral menisci were stable.  There 
was slight laxity with varus compression.  Active range of 
motion did not produce any weakness, fatigue or 
incoordination.  A March 2005 MRI was interpreted as normal.  
The diagnosis was status post left meniscal tear requiring 
arthroscopic surgery with chronic knee pains with a normal 
MRI of the left knee in March 2005.

October 2006 knee X-rays showed "No fractures dislocations.  
Joint spaces are maintained.  No effusions.  No 
chondrocalcinosis.  The bony densities are unremarkable."

2007 VA records show the Veteran received physical therapy 
for left knee disability.

On September 2007 VA examination, the Veteran reported that 
she experiences daily 10/10 intensity mechanical left knee 
pain.  She denied any flare-up pain symptoms or effusion.  
She stated that her left knee had symptoms of patellar 
pseudo-locking with prolonged sitting.  She stated that she 
had increased knee pain at work with prolonged sitting and 
that she needed to take frequent standing breaks.  She 
reported that she was able to complete all sedentary 
activities of daily living as required.  Physical examination 
revealed that she was able to walk freely and briskly without 
antalgic gait.  The left knee was normal color and 
temperature.  There was no effusion.  There were well healed 
arthroscopic portal scars which were nontender, and without 
sign of inflammation, infection, depression or keloid 
formation.  There was no ligamentous laxity.  McMurray's sign 
was negative.  Range of motion studies revealed extension to 
0 degrees, both pre and postrepetitive motion; flexion was to 
120 degrees prerepetitive motion and 110 degrees 
postrepetitive motion.  She complained of pain through the 
entire arc of flexion.  There was no apparent weakness, 
fatigability or loss of coordination during or following 
three repetitions of range of motion.  X-rays revealed no 
fracture or dislocation.  Joint spaces were maintained.  
There were no effusion and no chondrocalcinosis.  Bony 
densities are unremarkable.  The assessment was left knee 
status post arthroscopic medial meniscectomy 2003.

Private records from April to May 2008 show treatment for 
left knee complaints to include physical therapy.

Statements from the Veteran's co-workers dated in June 2008 
attest that her left knee disability had increased in 
severity.

On January 2009 VA examination, it was noted that the Veteran 
was currently on short-term disability for spine pain from 
the neck to the low back, shoulder pain and left knee pain.  
She continued to complain of chronic left knee pain, 
swelling, giving way, and locking.  She reported that she 
wears her brace all the time and that she was only able to 
walk short distances because of the knee pain and the low 
back pain.  She indicated that she had been using a cane in 
the right hand for about two weeks.  She stated that she 
could only stand about 5 minutes.  She denied incapacitating 
flare-ups of left knee pain.  She reported increased 
limitation with repetitive use.  The Veteran also reported 
that seronegative rheumatoid arthritis has been diagnosed by 
her private physician.  

Physical examination revealed a slight limp on the left lower 
extremity.  The Veteran was using a cane in the right hand, 
and wore a TLSO back support and neoprene knee sleeve on the 
left knee.  There was no effusion; there were multiple 
arthroscopic portals that were well healed; she complained of 
severe pain with light skin stroking or light skin touch of 
the knee; active and passive motion was to 140 degrees; she 
grimaced, but did not resist as the knee reached 140 degrees.  
The knee was stable to varus and valgus stress, and anterior 
drawer and Lachman's were negative.  On repetitive motion of 
the left knee, the Veteran complained of lateral knee pain; 
there was no loss of motion, weakness, fatigability or 
incoordination.  Chrondromalacia of the left knee was 
diagnosed.  The examiner noted that there was significant 
functional overlay in the examination evidenced by 
complaining of severe pain with light skin stroking.  He 
indicated that such may be related to her posttraumatic 
stress disorder and depression with some somatization.  He 
indicated that her widespread joint and spine pain was 
related to the seronegative arthritis.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Code 5003 or 5010), when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.

The Veteran's left knee disability is rated under Code 5257 
(for instability).  Under Code 5257 a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate subluxation or 
lateral instability, and a 30 percent rating for severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  
Here, there is no objective evidence of instability or 
subluxation of the left knee being more than slight.  The VA 
examinations of record show no midline instability, no 
anterior/posterior instability and negative Lachman and 
McMurray signs.  Although the Veteran has worn a knee brace 
throughout the appeal period, such impairment is consistent 
with the level of instability (slight) shown.

Under Code 5003, degenerative arthritis is rated based on 
limitation of motion.  If limitation of motion is present, 
but noncompensable, a rating of 10 percent is for application 
for each major joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The diagnostic codes governing ratings based on limitation of 
motion of a knee include Code 5260 (limitation of flexion) 
and Code 5261 (limitation of extension).  Under Code 5260, 
limitation of flexion is rated 30 percent when to 15 degrees; 
20 percent when to 30 degrees; 10 percent, when to 45 
degrees; and 0 percent when to 60 degrees.  Under Code 5261, 
limitation of extension is rated 50 percent when to 45 
degrees; 40 percent, when to 30 degrees; 30 percent, when to 
20 degrees; 20 percent when to 15 degrees; 10 percent when to 
10 degrees; and 0 percent when to 5 degrees.  38 C.F.R. 
§ 4.71a.

The evidence of record shows the Veteran has essentially 
normal flexion and extension of the left knee.  Even with 
consideration of the notation of pain at the end range of 
motion, the degree of motion shown does not warrant a 
compensable rating under either Code 5260 or Code 5261 
criteria.  As there is no X-ray confirmation of left knee 
arthritis, a separate rating under Code 5010, 5003 (for 
arthritis of the knee with noncompensable limitation of 
motion, but with pain on motion) is not warranted.  The Board 
has noted the lay statements for fellow workers indicated 
that they had noticed a worsening of the condition; while the 
co-workers are competent to report their lay observations of 
apparent increased functional impairment, they are not 
competent to establish a specific level of disability that 
requires clinical measurement/orthopedic evaluation. 

The competent (medical) evidence of record does not show 
manifestations that would warrant a schedular rating in 
excess of 10 percent for the Veteran's service connected left 
knee disability under any applicable rating criteria.  The 
preponderance of the evidence is against this claim, and it 
must be denied.

Asthmatic bronchitis:

Asthma is rated under Code 6602, which provides for a 10 
percent evaluation for FEV-1 of 71 to 80 percent of predicted 
value; or a ratio of FEV-1 to FVC of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent evaluation is warranted for FEV- 1 of 56 to 70 
percent of predicted value, or a ratio of FEV-1 to FVC of 56 
to70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted where FEV-1 is 40 to 55 percent 
predicted, or FEV-1/FVC is 40 to 55 percent, or with at least 
monthly visits to a physician for required care for 
exacerbations, or with intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. 
38 C.F.R. § 4.97.

STRs show that the Veteran was seen for complaints of 
exertional dyspnea and shortness of breath while running.  
She received mild symptomatic relief with an inhaler.  She 
was also placed on reduced exercise profiles. 

On March 2004 VA examination, it was noted that the Veteran 
was currently treated with Serevent, Albuterol, and Singulair 
which helped.  She reported that she exercised twice a week 
with resulted in mild asthma symptoms.  Physical examination 
of the lungs revealed clear lung fields without rales or 
wheeze.  Spirometry revealed normal results.

On July 2004 VA pulmonary consultation, it was noted that she 
used Albuterol, Serevent, and Flunisolide inhalers daily as 
well as a Singular tablet daily.  Spirometery was within 
normal limits.

On June 2005 VA examination, it was noted that she was 
currently on Montelukast, Salmeterol, Flunisolide, and 
Albuterol.  She reported that she continued to exercise 
weekly; however she did not run at all anymore.  A chest X-
ray was unremarkable.  Spirometry was normal.

On September 2007 VA examination, the Veteran reported that 
she uses her steroid inhaler daily and her Albuterol as 
needed.  Pulmonary function testing (PFT) was interpreted as 
normal with no significant bronchodilator response with 
normal diffusion studies.  The impression was exercise 
induced asthma.

On January 2009 VA examination, the Veteran reported that her 
private physician performed PFTs two weeks prior and had 
recommended that she have a home nebulizer.  Physical 
examination of the lungs found them clear to auscultation.  
PFT results were interpreted as:

"Poor and inconsistent effort.  Despite poor effort, 
spirometry is essentially within normal limits.  There 
is no significant bronchodilator response."

It is not shown that at any time during the appeal period 
(i.e., from the grant of service connection to the present) 
FEV-1 was 40 to 55 percent of predicted on valid testing, 
that Fev- 1/FVC was 40 to 55 percent of predicted, that the 
asthmatic bronchitis required monthly physician visits for 
care of exacerbations, or that it required intermittent (at 
least 3 per year) courses of systemic corticosteroids.  
Consequently, the next higher, 60 percent, schedular rating 
is not warranted for any period of time under consideration.

Extraschedular consideration:

The Board has considered whether the schedular criteria are 
inadequate or the disability picture presented exceptional so 
as to warrant referral for extraschedular consideration under 
38 C.F.R. § 3.321.  As the manifestations of the Veteran's 
left knee disability and asthma are entirely encompassed by 
the schedular criteria in Codes 5257 and 6602, and the record 
does not show or suggest that her disabilities have required 
frequent hospitalization, or caused any substantial 
interference with employment (the Veteran is currently on 
short term disability due to non-service connected 
disabilities), the Board finds that the schedular criteria 
are not inadequate, the disability picture is not 
exceptional, and that referral for extraschedular 
consideration is not warranted.


ORDER

A rating in excess of 10 percent for left knee disability is 
denied.

A rating in excess of 30 percent for asthmatic bronchitis is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


